Mr. Justice Craig delivered the opinion of the Court: As the validity of the deed from Rudolph J. Bockhoff to the defendant, Guebert, is not involved in this appeal, it will not be necessary to allude to the evidence bearing on that branch of the case, except so far as the evidence connects the execution of that instrument with the execution of the deed of Helena Bockhoff. If William Guebert purchased in good faith, for a valuable consideration, he is entitled to be protected in his purchase. In Spicer v. Robinson, 73 Ill. 519, where the validity of a conveyance, alleged to be fraudulent, was involved, it was held, although a conveyance of land is made to defraud the grantor’s creditors, an innocent purchaser for a sufficient consideration, without notice of the fraud, will be protected. Upon an examination of the evidence bearing upon the purchase in question we think it falls within the rule indicated. ' ' It appears from the evidence that on Saturday, June 27, 1885, one Weinrich" called at the store of Sophia Bockhoff, for the purpose of collecting certain notes he held, amounting to $700. He presented the notes, and threatened to attach unless he was paid. Helena made some efforts to borrow the money to pay the debt, but failed. Then she called on Guebert, and offered to sell the property in question. In reference to this interview Helena testified, and in this she was corroborated by Guebert, as follows: “I told Guebert I was going to pay Weinrich with the money. I told him I needed the money right off, — that Weinrich demanded his money and was threatening to attach. ” The price Helena placed on her property was $1500, but she finally sold for $1000, and received $500 in cash and Guebert’s note for $500 more. Upon receiving the money and note she executed and delivered to Guebert a deed of the property. It is claimed in argument that the deed was not made until Sunday, the 28th of June. There are some expressions in the evidence of Helena which seem to support that view, but from her entire evidence, and also from the testimony of the defendant, we think it is plain that the deed was executed on Saturday, the day it bears date; that the money and note were paid over on the same day, and the sale was finally consummated. At the time the trade was closed it nowhere appears that Guebert knew that Helena Bockhoff was insolvent, or that, she had any design of transferring her property to avoid the payment of creditors. The trade was an ordinary transaction where one is pressed for money and anxious to sell, and the other buys because he regards the property cheap and a good bargain. Such transactions are of frequent occurrence, and it never has been supposed that a sale of that character was fraudulent. It is, perhaps, true, that the premises were worth more than.the defendant paid; but there was no such inadequacy of price as would indicate fraud, and hence the price, although somewhat inadequate, did not 'affect the validity of the transaction. On the next day after the deed was executed, which was Sunday, June 28, Sophia Bockhoff made an assignment of all her property to the defendant, Guebert, and at the same time he purchased from Rudolph J. Bockhoff his interest in the premises in dispute'. While it may be true that the facts and circumstances under which the defendant made the last purchase may be sufficient to authorize the finding that he was not a bona fide purchaser from Rudolph J. Bockhoff, these facts and circumstances could have no bearing on the previous transaction. When the purchase was made of Helena no arrangement had been made by Sophia, nor was an arrangement contemplated, nor had Rudolph prepared to sell his interest in the property. Some evidence was introduced tending to show that there was an understanding or agreement between the defendant and Helena, when the deed was executed, that defendant should reconvey to her upon repayment of the amount she had received; but this is denied by defendant and Helena, and we think the preponderance of the evidence sustains the finding of the court that no such agreement was made. After a careful consideration of all the evidence, we are of opinion that the decree of the circuit court is fully sustained by the evidence. The judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.